IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                        FILED
                                     No. 06-31074                     August 7, 2007
                                   Summary Calendar
                                                                 Charles R. Fulbruge III
                                                                         Clerk
KATHERINE CONNER

                                                  Plaintiff-Appellant
v.

LOUISIANA DEPARTMENT OF HEALTH AND HOSPITALS

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:02-CV-284


Before REAVLEY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       This case involves allegations of employment discrimination and
retaliation. The district court dismissed the complaint on the ground that the
charge of discrimination filed with the Equal Employment Opportunity
Commission (“EEOC”) was untimely. We reverse and remand.
       On May 2, 1977, Katherine Conner began her employment with the
Louisiana Department of Health and Hospitals (“LDHH”). On March 27, 2000,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-31074

she incurred an injury while walking into work. Between the period of March
27, 2000 and October 17, 2000, she took three medical leaves due to her injury.
On October 17, 2000, her employment with LDHH was terminated due to
excessive absenteeism. On July 23, 2001, Conner filed an intake questionnaire
with the EEOC, which prompted the EEOC to issue an official notice of charge
to LDHH on July 24, 2001. On August 24, 2001, she filed a verified charge of
discrimination. On December 19, 2001, the EEOC issued a right-to-sue letter.
      On March 19, 2002, Conner filed suit raising allegations of race and
disability discrimination and retaliation. On September 18, 2003, the district
court dismissed her complaint on the ground that the EEOC charge was not filed
within the 180-day period set forth in 42 U.S.C. § 2000e-5(e). On September 23,
2003, Conner filed a motion for reconsideration arguing that because Louisiana
is a deferral state, she had 300 days to file her EEOC charge. On September 28,
2006, the district court denied the motion for reconsideration. Although the
district court agreed that the 300-day period applied, it concluded that the
verified EEOC charge was still untimely. Conner filed this appeal.
      Pursuant to 42 U.S.C. § 2000e-5(e), an EEOC charge must be filed within
180 days after the alleged unlawful employment practice. That time period is
extended to 300 days if “the person aggrieved has initially instituted proceedings
with a State or local agency with authority to grant or seek relief from such
practice.” 42 U.S.C. § 2000e-5(e). The Louisiana Commission on Human Rights
has authority to remedy employment discrimination, rendering Louisiana a
“deferral state.” See La. Rev. Stat. Ann. § 51:2231, et seq. This court has held
that when a claimant submits an EEOC charge and, pursuant to a work-sharing
agreement, the EEOC accepts it on behalf of a deferral state, the claimant is
deemed to have initially instituted proceedings with the state agency and the
300-day period is triggered. Vielma v. Eureka Co., 218 F.3d 458, 462 (5th Cir.
2000); Griffin v. City of Dallas, 26 F.3d 610, 612-13 (5th Cir. 1994). Thus, the


                                        2
                                       No. 06-31074

district court, upon evaluating the motion for reconsideration, was correct in
holding that the 300-day period applies in this case.
       The district court concluded, however, that the EEOC charge was still
untimely because it was filed on August 24, 2001, outside the 300-day period.
In doing so, the district court rejected Conner’s argument that her verified
EEOC charge relates back to July 23, 2001, the date her intake questionnaire
was filed. This court has recognized that an intake questionnaire that informs
the EEOC of the identity of the parties and describes the alleged discriminatory
conduct in enough detail to enable the EEOC to issue an official notice of charge
to the respondent is sufficient to “set[] the administrative machinery in motion.”
Price v. Southwestern Bell Tel. Co., 687 F.2d 74, 78 (5th Cir. 1982); see also
Edelman v. Lynchburg College, 535 U.S. 106, 118-19 (2002) (upholding EEOC
regulation 29 C.F.R. § 1601.12(b), which permits untimely verified EEOC charge
to relate back to filing date of timely unverified EEOC charge).
       In evaluating Conner’s intake questionnaire, we conclude that it informed
the EEOC of the identity of the parties and described the alleged discriminatory
conduct in enough detail to enable the EEOC to issue an official notice of charge
to LDHH. Indeed, the EEOC did so on July 24, 2001, well within the 300-day
period. Because the intake questionnaire was sufficient to constitute an EEOC
charge and filed within the 300-day period, the district court erred in concluding
that it was untimely and in dismissing Conner’s complaint on that basis.1
       REVERSED and REMANDED.




       1
         Even if the intake questionnaire was insufficient to constitute an EEOC charge,
Conner’s reliance on the EEOC that is was sufficient would entitle her to equitable tolling. See
Galvan v. Bexar County, 785 F.2d 1298, 1307 (5th Cir. 1986) (“As this court has often found
that procedural errors or inartful charges by the complaining party should not bar Title VII
or ADEA actions, we can certainly find no basis for allowing an error by a third party, the
EEOC, to have this effect.”).

                                               3